Exhibit 10.2

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

Except to the extent AWBC (defined below) is required to disclose the terms of
this Release of Claims under federal securities or banking law, this is a
CONFIDENTIAL agreement between you, Robert M. Daugherty, and us, AmericanWest
Bancorporation and AmericanWest Bank.

This Separation Agreement and Release of Claims (“Release of Claims”) is dated
for reference purposes July 26, 2008, which is the date we delivered this
Release of Claims to you for your consideration. For purposes of this Release of
Claims, AmericanWest Bancorporation together with each of its subsidiaries or
affiliates is referred to as “AWBC.”

1. Termination of Employment Agreement Term. Your employment terminated on
July 24, 2008 (the “Expiration Date”).

2. Payments. In exchange for your agreeing to the release of claims and other
terms in this Release of Claims, we will pay you (A) $75,000.00 on August 15,
2008, together with (B) (i) the Severance Benefit specified in
Section 12(c)(1)(i) of the Employment Agreement between you and AWBC dated as of
September 20, 2004, as amended by that certain Amendment No. 1 to Employment
Agreement dated December 31, 2006 (as amended, the “Employment Agreement”) and
(ii) reimbursement of expenses specified in Section 12(c)(1)(iii) and
Section 7(e) of the Employment Agreement on the dates provided in
Section 12(c)(2) of the Employment Agreement. Such provisions of the Employment
Agreement are incorporated herein by reference. You acknowledge that we are not
obligated to make these payments to you unless you comply with the provisions of
Sections 13, 14 and 15 of the Employment Agreement, which are incorporated
herein by reference and otherwise comply with the material terms of the
Employment Agreement and of this Release of Claims. All payments are subject to
all applicable tax withholding by AWBC.

3. COBRA Continuation Coverage. Your normal employee participation in AWBC’s
group health coverage terminates on July 31, 2008. Continuation of group health
coverage thereafter will be made available to you and your dependents (to the
extent you previously elected dependent coverage) pursuant to federal law
(COBRA) with the first three months paid by AWBC pursuant to Section 12(d) of
the Employment Agreement. Continuation of group health coverage after
October 31, 2008 is entirely at your expense, as provided under COBRA.

4. Termination of Benefits. Except as provided in Section 3 above, your
participation in all employee benefit plans and programs ended on the Expiration
Date. Your rights under any pension benefit or other plans in which you may have
participated will be determined in accordance with the written plan documents
governing those plans.

5. Full Payment. You acknowledge having received full payment of all
compensation of any kind (including wages, salary, vacation, sick leave,
commissions, bonuses and incentive compensation) that you earned as a result of
your employment by us, except the Severance Benefit, which is payable following
the Expiration Date.

6. No Further Compensation. Any and all agreements to pay you bonuses or other
incentive compensation are terminated, except the Severance Benefit, which is
payable following the Expiration Date. You understand and agree that you have no
right to receive any further payments for bonuses or other incentive
compensation except the Severance Benefit. We owe no further compensation or
benefits of any kind, except as described in Section 2 above.

 

1



--------------------------------------------------------------------------------

7. Release of Claims.

(a) You hereby release (i) AWBC and its subsidiaries, affiliates, and benefit
plans, (ii) each of AWBC’s past and present shareholders, officers, directors,
agents, employees, representatives, administrators, fiduciaries and attorneys,
and (iii) the predecessors, successors, transferees and assigns of each of the
persons and entities described in this sentence, from any and all claims of any
kind, known or unknown, that arose on or before the date you signed this Release
of Claims.

(b) The claims you are releasing include, without limitation, claims of wrongful
termination, claims of constructive discharge, claims arising out of employment
agreements, representations or policies related to your employment, claims
arising under federal, state or local laws or ordinances prohibiting
discrimination or harassment or requiring accommodation on the basis of age,
race, color, national origin, religion, sex, disability, marital status, sexual
orientation or any other status, claims of failure to accommodate a disability
or religious practice, claims for violation of public policy, claims of
retaliation, claims of failure to assist you in applying for future position
openings, claims of failure to hire you for future position openings, claims for
wages or compensation of any kind (including overtime claims), claims of
tortious interference with contract or expectancy, claims of fraud or negligent
misrepresentation, claims of breach of privacy, defamation claims, claims of
intentional or negligent infliction of emotional distress, claims of unfair
labor practices, claims arising out of any claimed right to stock or stock
options, claims for attorneys’ fees or costs, and any other claims that are
based on any legal obligations that arise out of or are related to your
employment relationship with us.

(c) You specifically waive any rights or claims that you may have under the
Spokane Municipal Code, the Washington civil rights laws, the Washington wage
and hour laws, the Civil Rights Act of 1964 (including Title VII of that Act),
the Equal Pay Act of 1963, the Age Discrimination in Employment Act of 1967
(ADEA), the Americans with Disabilities Act of 1990 (ADA), the Fair Labor
Standards Act of 1938 (FLSA), the Family and Medical Leave Act of 1993 (FMLA),
the Worker Adjustment and Retraining Notification Act (WARN), the Employee
Retirement Income Security Act of 1974 (ERISA), the National Labor Relations Act
(NLRA), and all similar federal, state (including without limitation Utah) and
local laws.

(d) You agree not to seek any personal recovery (of money damages, injunctive
relief or otherwise) for the claims you are releasing in this Release of Claims,
either through any complaint to any governmental agency or otherwise. You agree
never to start any lawsuit or arbitration asserting any of the claims you are
releasing in this Release of Claims. You represent and warrant that you have not
initiated any complaint, charge, lawsuit or arbitration involving any of the
claims you are releasing in this Release of Claims. Should you apply for future
employment with AWBC, AWBC has no obligation to consider you for future
employment.

(e) You represent and warrant that you have all necessary authority to enter
into this Release of Claims (including, if you are married, on behalf of your
marital community) and that you have not transferred any interest in any claims
to your spouse or to any third party.

(f) This Release of Claims does not affect your rights, if any, to receive
pension plan benefits, medical plan benefits, unemployment compensation benefits
or workers’ compensation benefits. This Release of Claims also does not affect
your rights, if any, under agreements, bylaw provisions, insurance or otherwise,
to be indemnified, defended or held harmless in connection with claims that may
be asserted against you by third parties.

(g) AWBC hereby releases you, your heirs, successors and assigns from any and
all claims of any kind, known or unknown, that arose on or before the date you
signed this Release of Claims; provided, however, that such released claims
shall not include any claims (i) to enforce AWBC’s rights under, or with respect
to this Release of Claims or (ii) in connection with any fraud, willful
misconduct, gross negligence or criminal act on your part.

 

2



--------------------------------------------------------------------------------

(h) Each party hereto understands that it is releasing potentially unknown
claims, and that it has limited knowledge with respect to some of the claims
being released. Each party acknowledges that there is a risk that, after signing
this Release of Claims, it may learn information that might have affected its
decision to enter into this Release of Claims. Each party assumes this risk and
all other risks of any mistake in entering into this Release of Claims. Each
party agrees that this release is fairly and knowingly made.

(i) You are giving up all rights and claims of any kind, known or unknown,
except for the rights specifically given to you in this Release of Claims.

8. No Admission of Liability. Neither this Release of Claims nor the payments
made under this Release of Claims are an admission of liability or wrongdoing by
AWBC.

9. AWBC Materials. You represent and warrant that you have, or no later than the
Release of Claims will have, returned all keys, credit cards, documents and
other materials (whether in paper or electronic form) that belong to us.

10. Nondisclosure Agreement. You will comply with the covenant regarding
confidential information in Section 13 of the Employment Agreement, which
covenant is incorporated herein by reference.

11. Mutual Agreement; No Disparagement. You may not disparage AWBC or AWBC’s
business or products, and may not encourage any third parties to sue AWBC. AWBC
may not disparage you and may not encourage third parties to sue you.

12. Cooperation Regarding Other Claims. If any claim is asserted by or against
AWBC as to which you have relevant knowledge, you will reasonably cooperate with
us in the prosecution or defense of that claim, including by providing truthful
information and testimony as reasonably requested by us.

13. Noncompetition; Nonsolicitation. You will comply with Section 14 of the
Employment Agreement, incorporated herein by reference, and AWBC will have the
right to enforce those provisions under the terms of Section 14 of the
Employment Agreement, incorporated herein by reference.

14. Independent Legal Counsel. You are advised and encouraged to consult with an
attorney before signing this Release of Claims. You acknowledge that you have
had an adequate opportunity to do so.

15. Consideration Period. You have 21 days from the date this Release of Claims
is given to you to consider this Release of Claims before signing it. You may
use as much or as little of this 21-day period as you wish before signing. If
you do not sign and return this Release of Claims within this 21-day period, you
will not be eligible to receive the benefits described in this Release of
Claims.

16. Revocation Period and Effective Date. You have 7 calendar days after signing
this Release of Claims to revoke it. To revoke this Release of Claims after
signing it, you must deliver a written notice of revocation to AWBC’s Chief
Executive Officer before the 7-day period expires. This Release of Claims shall
not become effective until the 8th calendar day after you sign it. If you revoke
this Release of Claims it will not become effective or enforceable and you will
not be entitled to the benefits described in this Release of Claims.

17. Governing Law. This Release of Claims is governed by the laws of the State
of Washington that apply to contracts executed and to be performed entirely
within the State of Washington.

 

3



--------------------------------------------------------------------------------

18. Dispute Resolution.

(a) Except where such matters are deemed governed by ERISA or are the subject to
Section 7 above, the parties agree to submit any dispute arising under this
Release of Claims to final, binding, private arbitration in Spokane, Washington.
The disputes subject to arbitration include not only disputes involving the
meaning or performance of the Release of Claims, but disputes about its
negotiation, drafting, or execution. The arbitration will be conduced by
Judicial Dispute Resolution LLC with the arbitrator appointed and the
arbitration conducted in accordance with Judicial Dispute Resolution rules and
procedures. The arbitrator will have full authority to determine all issues,
including arbitrability, to award any remedy, including permanent injunctive
relief, and to determine any request for costs and expenses, and attorney fees
and expenses in accordance with subsection (b) of this Section. The arbitrator’s
award may be reduced to final judgment in Spokane County Superior Court. The
complaining party shall bear the arbitration expenses and may seek their
recovery if it prevails. Notwithstanding any other provision of this Agreement,
an aggrieved party may seek a temporary restraining order or preliminary
injunction in Spokane County Superior Court to preserve the status quo during
the arbitration proceeding, provided however, that the party seeking relief
agrees that ultimate resolution of the dispute will still be determined through
arbitration and not through court process. The filing of the court action for
injunctive relief shall not hinder or delay the arbitration process.

(b) The prevailing party shall be awarded all costs and expenses of the
proceeding, including, but not limited to, attorneys’ fees, filing and service
fees, witness fees, and arbitrators’ fees. If arbitration is commenced, the
arbitrator will have full authority and complete discretion to determine the
“prevailing party” and the amount of costs and expenses to be awarded.

(c) Notwithstanding any other provision of this Release of Claims, an aggrieved
party may seek a temporary restraining order or preliminary injunction in
Spokane County Superior Court to preserve the status quo during the arbitration
proceeding, provided however, that the party seeking relief agrees that ultimate
resolution of the dispute will still be determined through arbitration and not
through court process. The filing of the court action for injunctive relief
shall not hinder or delay the arbitration process.

19. Saving Provision. If any part of this Release of Claims is held to be
unenforceable, it shall not affect any other part. If any part of this Release
of Claims is held to be unenforceable as written, it shall be enforced to the
maximum extent allowed by applicable law.

 

4



--------------------------------------------------------------------------------

20. Final and Complete Agreement. Except for the Employment Agreement to the
extent it is expressly incorporated herein by reference, this Release of Claims
is the final and complete expression of all agreements between us on all
subjects and supersedes and replaces all prior discussions, representations,
agreements, policies and practices. You acknowledge you are not signing this
Release of Claims in reliance on anything not set out herein. To the extent you
are party to a stock option agreement or restricted stock grant agreement, the
terms of those agreements that explicitly extend beyond termination of
employment survive and remain in effect as stated therein.

 

AmericanWest Bancorporation By:   /s/ Craig Eerkes   Craig Eerkes, Chairman

 

AmericanWest Bank By:   /s/ Craig Eerkes   Craig Eerkes, Chairman

I, the undersigned, having been advised to consult with an attorney, hereby
agree to be bound by this Release of Claims and confirm that I have read and
understood each part of it.

 

/s/ Robert M. Daugherty Robert M. Daugherty

August 1, 2008

Date

 

5